Title: James Madison to George W. Featherstonhaugh, 11 March 1826
From: Madison, James
To: Featherstonhaugh, George William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 11. 1826
                            
                        
                        I have duly received your Note of the 25 ult: and the Volume of Agricultural Memoirs forwarded with it. You
                            have been very kind in repeating such a favor notwithstanding the failure on my part of any compensating returns for
                            preceding ones. The Albemarle Society has not yet published any similar collection of papers. And as for myself; time is
                            fast stealing from me, what I hope you will long retain, the activity necessary for agricultural pursuits. This
                            consideration added to the distance of the Meeting place of the Society, has obliged me to withdraw from the presiding
                            Office with which I had been honoured, that it might be filled with a more competent successor.
                        On casting an eye over the Memoirs, enough of useful matter presents itself to excite regret that they are
                            the last offering to be expected from the same source. I observe in them a proof that on the question so much agitated
                            concerning the rival breeds of Cattle, you continue to side with the patrons of the Short Horns; and for reasons which
                            appear to be very cogent. With us, there are no opportunities of making the proper comparisons; owing partly to the
                            inferiority of our climate for grazing Husbandry; but much also, to a general backwardness in rural improvements. Being
                            myself an advocate for putting the ox as much as possible, in place of the Horse, and even the Mule, for draught service, I
                            feel a great esteem for the breeds most fitted for it.
                        Repeating my acknowledgment of the Obligations you have laid me under, I beg leave to renew at the same time
                            assurances of my cordial esteem & best wishes
                        
                            
                                James Madison
                            
                        
                    